Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The current application 16455954 is a continuation of the application 15482054 filed on 4/7/2017, now US Patent 10387917. The current application contains allowable subject matter. 
Allowable Subject Matter
Claims 2-21 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Graham et al. (6,804,659) in view of Ho et al. (20070078717). As per independent claim 2, the prior art of record Ho discloses a method, comprising:
outputting by the one or more processors and through the user interface a traffic estimate (par 57, 59) Ho discloses the likelihood of generating revenue from ads based on the click-through rates.
	None of the prior art of record, taken individually or in any combination, teach inter alia:
receiving, by one or more processors and through a user interface, text input by a content distributor,
determining, by the one or more processors, a set of one or more vertical categories using the text, wherein each vertical category among the set of one or more vertical categories has at least one Web document associated with the vertical 
outputting, by the one or more processors and through the user interface, the set of one or more determined vertical categories for presentation to the content distributor as a targeting suggestion;
receiving, by the one or more processors and from the content distributor, selection of a particular vertical category from among the set of one or more determined vertical categories;  and
targeting, by the one or more processors, serving of content of the content distributor to each of the at least one Web document associated with the selected particular vertical category, including distributing the content to the at least one Web document.
These uniquely distinct features render claims 2-21 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621